TRANSCONTINENTAL REALTY INVESTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended (dollars in thousands, except share and per share amounts) Revenues: Rental and other property revenues (including $165 and $167 for the three months ended 2013 and 2012 respectively from related parties) $ $ Expenses: Property operating expenses (including $259 and $291 for the three months ended 2013 and 2012 respectively from related parties) Depreciation and amortization General and administrative (including $704 and $666 for the three months ended 2013 and 2012 respectively from related parties) Provision on impairment of notes receivable and real estate assets - - Advisory fee to related party Total operating expenses Operating income Other income (expense): Interest income (including $2,139 and $3,225 for the three months ended 2013 and 2012 respectively from related parties) Other income (including $0 and $1,500 for the three months ended 2013 and 2012 respectively from related parties) 36 Mortgage and loan interest (including $487 and $754 for the three months ended 2013 and 2012 respectively from related parties) ) ) Deferred borrowing costs amortization ) ) Loan charges and prepayment penalties ) ) Earnings (losses) from unconsolidated subsidiaries and investees 8 ) Total other expenses ) ) Loss before gain on land sales, non-controlling interest, and taxes ) ) Gain (loss) on land sales ) Loss from continuing operations before tax ) ) Income tax benefit Net loss from continuing operations ) ) Discontinued operations: Income (loss) from discontinued operations 80 ) Gain on sale of real estate from discontinued operations Income tax expense from discontinued operations ) ) Net income from discontinued operations Net loss ) ) Net income attributable to non-controlling interest ) ) Net loss attributable to Transcontinental Realty Investors, Inc. ) ) Preferred dividend requirement ) ) Net loss applicable to common shares $ ) $ ) Earnings per share - basic Loss from continuing operations $ ) $ ) Income from discontinued operations Net loss applicable to common shares $ ) $ ) Earnings per share - diluted Loss from continuing operations $ ) $ ) Income from discontinued operations Net loss applicable to common shares $ ) $ ) Weighted average common share used in computing earnings per share Weighted average common share used in computing diluted earnings per share Amounts attributable to Transcontinental Realty Investors, Inc. Loss from continuing operations $ ) $ ) Income from discontinued operations Net loss $ ) $ ) TRANSCONTINENTAL REALTY INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) March 31, December 31, (dollars in thousands, except share and par value amounts) Assets Real estate, at cost $ $ Real estate held for sale at cost, net of depreciation ($11,164 for 2013 and $4,658 for 2012) Real estate subject to sales contracts at cost, net of depreciation ($16,688 for 2013 and $16,412 for 2012) Less accumulated depreciation ) ) Total real estate Notes and interest receivable Performing (including $55,937 in 2013 and $58,007 in 2012 from related parties) Non-performing Less allowance for estimated losses (including $2,097 in 2013 and 2012 from related parties) ) ) Total notes and interest receivable Cash and cash equivalents Related party receivables - Investments in unconsolidated subsidiaries and investees Other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Notes and interest payable $ $ Notes related to assets held for sale Notes related to subject to sales contracts Stock-secured notes payable Related party payables - Deferred gain (from sales to related parties) Accounts payable and other liabilities (including $4,261 in 2013 and $4,282 in 2012 to related parties) Shareholders’ equity: Preferred stock, Series C: $.01 par value, authorized 10,000,000 shares, issued and outstanding 30,000 shares in 2013 and 2012 respectively (liquidation preference $100 per share)Series D: $.01 par value, authorized, issued and outstanding 100,000 shares in 2013 and 2012 respectively 1 1 Common stock, $.01 par value, authorized 10,000,000 shares; issued 8,413,669 shares in 2013 and 2012, and outstanding 8,413,469 shares in 2013 and 2012 84 84 Treasury stock at cost; 200 shares in 2013 and 2012 (2
